DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claims 1-2, 4, and 6-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art of record teaches or suggests, alone or in combination, a light-emitting device, comprising: . . . a first top electrode formed on the second semiconductor layer of the first light-emitting unit, and a first bottom electrode contacts the first surrounding part; a second bottom electrode formed on the second semiconductor layer of the second light-emitting unit, and electrically connected to the first semiconductor layer of the second light-emitting unit, wherein the second bottom electrode contacts the second surrounding part of the second light-emitting unit, in combination with the remaining limitations of claim 1.
Examiner notes that in allowing claim 1, Examiner is interpreting the claim limitation “contacts” to require direct contact, that is, no intervening elements can be between two elements that are claimed as “contacts” one another. This interpretation is supported by Applicant’s Remarks at page 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Remarks
Applicant’s amendments to the Abstract, filed December 23, 2020, have been fully considered, and they are sufficient to overcome the objections thereto. Accordingly, these objections are withdrawn.
Applicant’s amendments to the claims, filed December 23, 2020, have been fully considered, and they are sufficient to overcome the objections thereto. Accordingly, these objections are withdrawn.
Applicant’s amendments to the claims, filed December 23, 2020, have been fully considered, and they are sufficient to overcome the rejections under 35 USC 102. Accordingly, these objections are withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B GAUTHIER whose telephone number is (571)270-0373.  The examiner can normally be reached on M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke, can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, 


STEVEN B. GAUTHIER
Examiner
Art Unit 2893



/STEVEN B GAUTHIER/Examiner, Art Unit 2893